Citation Nr: 1301306	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  07-37 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to November 1971, with service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of that hearing is associated with the record.  The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The Board notes that RO originally characterized this appeal as whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for PTSD.  After certification of the appeal, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidence standard for establishing the required in-service stressor.  75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  Due to a recent regulatory change, the Board is able to address law not previously considered by the RO.  See 38 C.F.R. § 20.903 (2012).  Given the revision to 38 C.F.R. § 3.304(f), the Board concludes that the requirement of providing new and material evidence has been removed, and the Board has recharacterized the issue to service connection for PTSD.  Given the favorable outcome below, the Board finds that there is no prejudice to the Veteran in either the recharacterization of the issue or consideration of the new law without initial RO consideration.


FINDING OF FACT

The weight of the competent evidence of record demonstrates that the Veteran has been diagnosed with PTSD under the DSM-IV criteria due to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012);


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

The Veteran contends that he has PTSD due to various in-service stressors.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012). 

In the instant case, VA treatment records show that the Veteran was given a diagnosis of PTSD in March 2000 and it was noted that symptoms leading to such a diagnosis included "nightmares and flashbacks of the people he had killed during Vietnam" while serving as a helicopter door gunner.  The diagnosis of PTSD has been confirmed by additional VA psychologists and psychiatrists in 2001, 2003, 2004 and 2007.  As such, the evidence supporting elements (1) and (2) of a service connection claim for PTSD are well established.  See 38 C.F.R. § 3.304(f).  The remaining question, therefore, is whether the record contains credible evidence that the claimed in-service stressors occurred. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2012) (pertaining to combat Veterans).  Proof of combat participation is generally found in a veteran's service personnel records.  A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was light weapons infantryman, that he served in the Republic of Vietnam for one year and was awarded the National Defense Service Medal, the Vietnam Campaign Medal, and the Vietnam Service Medal.  His principal duties in Vietnam were listed as a security guard and IS radio operator.  These do not affirmatively establish the Veteran's participation in combat.

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, ..., and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 75 Fed. Reg. at 39,852.  A location that produces such fear is evidenced by awards such as the Vietnam Campaign Medal.  

Though the record contains only the Veteran's lay testimony that the stressors occurred, the revised PTSD regulations indicate that lay testimony alone may establish a claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  The Board finds that given the Veteran's confirmed presence in the Republic of Vietnam and his MOS, the Veteran's alleged stressors are consistent with the circumstances, conditions, and hardships of the Veteran's military service.  The record contains no clear and convincing evidence to the contrary.  Therefore, the Board concludes that no further evidentiary development is required to corroborate the occurrence of the alleged stressors. 

As such, resolving reasonable doubt in favor of the Veteran, the Board finds that there is evidence sufficient to establish the Veteran's in-service stressors, namely witnessing death and injury, occurred.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the evidence is at least in equipoise that the in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

In sum, the record shows a diagnosis of PTSD, medical evidence establishing a link between current symptoms and an in-service stressor, and evidence establishing that the in-service stressor occurred.  For those reasons, the claim for entitlement to service connection for PTSD is granted.  See 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.  



____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


